DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/26/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale (US 2006/0279379 A1).

 	Pertaining to clam 1, Gale discloses A splitter (10, see figs. 1-8), comprising: a housing (20, 520, see figs. 1-8) defining an interior (inside of the housing); a printed 

 	Pertaining to clam 6, Gale discloses, wherein output ports of the plurality of output ports (590, 591) are substantially equally spaced (see paragraph [0067-[0072], see figs. 5A-5C) circumferentially from each adjacent output port of the plurality of output ports (590, 591). 
 
Pertaining to clam 7, Gale discloses, wherein the plurality of output ports (590, 591) extends in a first direction (see paragraph [0067-[0072], see figs. 5A-5C), and the input port (580) extends in a second direction opposite the first direction (see paragraph [0067-[0072], see figs. 5A-5C), the input port (580) and the plurality of output ports (590, 591) perpendicular to the printed circuit board (560).  

 	Pertaining to clam 8, Gale discloses, wherein the input port (580) and the plurality of output ports (590, 591) comprise brass and are integrally attached to the housing (20, 520).

 	Pertaining to clam 9, Gale discloses, wherein the input port is integrally attached to the housing (20, 520) and configured to directly mechanically and electrically engage a hardline cable (see paragraph [0021], lines 1-3).  

 	Pertaining to clam 10, Gale discloses, wherein at least one output port (590, 591) of the plurality of output ports (590, 591) comprises an outer portion and an inner portion, the outer portion extending outward from an exterior of the housing (20, 560), the inner portion extending inward from the interior of the housing (20, 520) proximate a surface of the printed circuit board (560) and surrounding at least a portion of one conductor of a plurality of conductors (550, 551 and 552). 
 
 	Pertaining to clam 11, Gale discloses, wherein the plurality of output conductors (550, 551 and 552) is attached to the printed circuit board (560). 

 	Pertaining to clam 12, Gale discloses, wherein the input port defines a central axis that intersects the input contact point (34).  

 	Pertaining to clam 13, Gale discloses A printed board assembly for a splitter (10), comprising: a printed circuit board (560) having a first surface (32) and a second surface (32); an input conductor (see paragraph [0056]) attached to the first surface of the printed circuit board (560) at an input contact point (34); and a plurality of output conductors attached to the printed circuit board (560), the plurality of output conductors including at least three output conductors (550, 551 and 552), and each output conductor of the plurality of output conductors (550, 551 and 552) circumferentially positioned around the input contact point (34); wherein the printed circuit board (560) is configured to split a signal from the input conductor (see paragraph [0056]) into a plurality of signals to the plurality of output conductors (550, 551 and 552) .  

 	Pertaining to clam 14, Gale discloses, wherein the plurality of output conductors (550, 551 and 552) is attached to the second surface of the printed circuit board (560).  

 	Pertaining to clam 15, Gale discloses, wherein the input conductor defines a central axis that intersects the input contact point (34).

 	Pertaining to clam 19, Gale discloses, wherein output conductors of the plurality of output conductors (550, 551 and 552) are substantially equally spaced (see 

 	Pertaining to clam 20, Gale discloses, wherein the printed circuit board (560) comprises conductive areas surrounding the input conductor (see paragraph [0056]) and each output conductor of the plurality of output conductors (550, 551 and 552) to indicate grounding contact areas for impedance control (see paragraph [0079]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 2006/0279379 A1) in view Korczak (US 20160202429 A1).

 	Pertaining to clam 2, Gale discloses all claimed limitations except, wherein the splitter comprises a hybrid fiber - coaxial splitter.  
 	However, Korczak teaches wherein the splitter comprises a hybrid fiber - coaxial splitter (see paragraph [0017], lines 5-6).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the splitter comprises a hybrid fiber - coaxial splitter based on the teachings of Korczak in order to provides power from multiple power conductors to be combined into a single conductor that exits a common contact plate, thus reducing time consumption, ensuring high safety, reducing connection errors and avoiding connector damage.

 	Pertaining to clams 3-5, Gale discloses all claimed limitations except, wherein each output port of the plurality of output ports is equidistant from the input contact point within a 1 mm and a 0.1 mm deviation.
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make each output port of the plurality of output ports is equidistant from the input contact point within a 1 mm and a 0.1 mm deviation, since it 

 	Pertaining to clams 16-17, Gale discloses all claimed limitations except, wherein each output port of the plurality of output ports is equidistant from the input contact point within a 1 mm and a 0.1 mm deviation.
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make each output port of the plurality of output ports is equidistant from the input contact point within a 1 mm and a 0.1 mm deviation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
 
 	Pertaining to clam 18, Gale discloses, wherein the plurality of output conductors (see paragraph [0056]) comprises:
 	But, Gale does not explicitly teach an offset output conductor and at least two non-offset output conductors, each of the at least two non-offset output conductors being less than a 0.1 mm deviation from the input contact point, and the offset output conductorPreliminary Amendment Page 5 being within a 1 mm deviation from the input contact point.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make an offset output conductor and at least two non-offset output conductors, each of the at least two non-offset output conductors being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848